
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.3


        April 3, 2003

Michael J. Shea
Computer Horizons Corp.
49 Old Bloomfield Avenue
Mountain Lakes, New Jersey 07046-1495

        Re: Amendment to Employment Agreement

Dear Michael:

        As a result of William J. Murphy being appointed by the Board of
Directors (the "Board") as Chief Executive Officer and President of Computer
Horizons Corp. (the "Company") and the Board naming you as Chief Financial
Officer, you and the Board have agreed to amend your employment agreement with
the Company dated March 6, 1997 (the "Original Agreement"). All of the terms and
conditions in the Original Agreement not otherwise amended as set forth herein
in this letter agreement (the "Letter Agreement") shall be incorporated into
this Letter Agreement and shall remain in full force and effect. In the event of
any inconsistency between the terms and conditions in the Original Agreement and
those in this Letter Agreement, the terms and conditions in this Letter
Agreement shall control.

        1.    You shall serve as the Company's Chief Financial Officer with the
duties and responsibilities attendant to such positions.

        2.    Your term under this Letter Agreement shall be for one year
commencing on the date hereof (the "Initial Term"). After the Initial Term this
Letter Agreement shall renew automatically on a yearly basis (the "Yearly Term")
so long as notice is not given by you to the Company or the Company to you, in
either case no later than the first day of the tenth month of the then current
term, that the Yearly Term shall not be extended.

        3.    Promptly after execution of this Letter Agreement, the Company
will pay to you a one-time special retention bonus of $40,000 (the "Retention
Bonus"). In the event you voluntarily terminate your employment with the Company
prior to the end of the Initial Term, you agree to repay the Retention Bonus to
the Company.

        4.    In the event the Company determines, for any reason and at any
time during the Initial Term or an Extended Term, in the discretion of the
Board, that you should relinquish your duties as Chief Financial Officer and
return to service as the Company's Controller and Vice President, the Company
will give you 90 days written notice of such decision and this Letter Agreement
shall terminate and the Original Agreement will remain in full force and effect.

        5.    In the event you resume your duties as Controller, in accordance
with Paragraph 4, the Employment Period as defined in the Original Agreement
shall commence on the date you resume said duties, continue for one year and may
be extended in accordance with the provisions of the Original Agreement. After
resumption of your duties as Controller, Paragraph 6 below shall also apply and
shall be incorporated into and made a part of your Original Agreement.

        6.    In the event you terminate your employment for Good Reason
pursuant to your Original Agreement or the Company terminates your employment
other than for Cause or Disability, then you shall be entitled to a lump sum
payment equal to 1 times the sum of (i) your current annual salary under the
Original Agreement and (ii) your highest annual performance bonus paid during
your employment with the company.

1

--------------------------------------------------------------------------------


        7.    In the event that change of control of the Company occurs and
either (i) you continue to be employed by the Company through the end of the
Employment Term or (ii) after such Change of Control you terminate your
employment for Good Reason or the Company terminates your employment other than
for Cause or Disability, then you shall be entitled to receive from the Company
(without limiting any additional rights that you may have under applicable law
in the case of termination prior to the expiration of the Employment Term),
within five (5) days after the expiration of the Employment Term (whether or not
you are then employed by the Company) or the termination of the your employment
(as applicable), a lump sum of 2 times your Base Salary plus the highest annual
performance bonus paid during your employment with the Company, plus any other
rights accorded you under your current contract.

        For purposes of this Amendment and the Employment Agreement, a "Change
of Control" shall be deemed to have occurred if (i) any person (as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), and as used in Section 13(d) and 14(d) thereof), excluding the
company, any Subsidiary and any employee benefit plan sponsored or maintained by
the Company or any Subsidiary (including any trustee of any such plan acting in
his capacity as trustee), but including a "group" as defined in Section 13(d)(3)
of the exchange Act, becomes the beneficial owner of share of the Company having
at least 20% of the total number of votes that may be cast for the election of
directors of the Company; (ii) the shareholders of the Company shall approve any
merger or other business combination of the Company, sale of all or
substantially all of the Company's assets or combination of the foregoing
transactions (a "Transaction") other than a Transaction involving only the
Company and one or more of its Subsidiaries, or a Transaction immediately
following which the shareholders of the Company immediately prior to the
Transaction continue to have a majority of the voting power in the resulting
entity (excluding for this purpose any shareholder owning directly or indirectly
more than 10% of the shares of the other company involved in the Transaction),
or (iii) within any 24 month period beginning on or after the date hereof, the
persons who were directors of the Company immediately before the beginning of
such period (the "Incumbent Directors") shall cease (for any reason other than
death) to constitute at least a majority of the Board or the board of directors
of any successor to the Company, provided that, any director who was not a
director as of the date hereof shall be deemed to be an Incumbent Director if
such director was elected to the Board by, or on the recommendation of or with
the approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors actually or by prior operation of this paragraph unless such
election, recommendation or approval was the result of an actual or threatened
election contest of the type contemplated by Regulation 14a-11 promulgated under
the Exchange Act or any successor provision. Notwithstanding the foregoing, no
Change of Control of the Company shall be deemed to have occurred for purposes
of this Agreement by reason of any actions or events in which the Executive
participates in a capacity other than in his capacity as an executive or
director of the Company, provided that the Executive's voting or tendering,
exchanging or otherwise disposing of any or all his shares of the Company's
capital stock shall not be deemed participation. For purposes of this paragraph,
"Subsidiary" shall mean any entity in which the Company owns, directly or
indirectly, at least 50% of the outstanding securities generally entitled to
vote for the election of directors.

2

--------------------------------------------------------------------------------

        8.    Sections 4, 5, 6 and 7 of this Letter Agreement shall survive the
termination of this Letter Agreement.

    Very truly yours,
 
 
/s/  THOMAS J. BERRY      

--------------------------------------------------------------------------------

Thomas J. Berry
Accepted and Acknowledged by:
 
 
 
/s/  MICHAEL J. SHEA      

--------------------------------------------------------------------------------

Michael J. Shea
 
 
 

3

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.3

